DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-68268.
In regard to claim 1, JP ‘268 discloses a block fitting assembly comprising:
a first block 2 having a first fastener aperture formed therethrough;
a second block 3 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture, an inner surface of the second block defining the second fastener aperture including a non-threaded portion 15  disposed adjacent the first fastener aperture and a threaded portion 16 disposed adjacent the non-threaded portion; and
a fastener 5 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a first threaded portion 14a configured to engage the threaded portion of the second fastener aperture.
In regard to claim 2, wherein an inner diameter of the first fastener aperture and an inner diameter of the non-threaded portion of the second fastener aperture are each greater than a major thread diameter of the first threaded portion of the fastener.
In regard to claim 5, wherein an axial length of the non- threaded portion of the second fastener aperture is between 10% and 150% a major thread diameter of the fastener (see fig. 1 or 2).
In regard to claim 6, wherein the fastener further includes a necked portion 14 having an outer diameter less than a minor thread diameter of the first threaded portion 14a of the fastener.
In regard to claim 7, wherein the necked portion 14 is at least partially disposed in each of the first fastener aperture and the second fastener aperture (see fig. 1).
In regard to claim 10, JP ‘268 discloses a block fitting assembly comprising:
a first block 2 having a first fastener aperture formed therethrough;
a second block 3 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture; and
a fastener 5 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a threaded portion 14a and a necked portion 14, the necked portion having an outer diameter smaller than a minor thread diameter of the threaded portion.
In regard to claim 14, wherein the necked portion is at least partially disposed in each of the first fastener aperture and the second fastener aperture (see fig. 1).
In regard to claim 19, wherein the necked portion 14 of the fastener is disposed adjacent a stopping feature 13 of the fastener 5 having an outer diameter greater than a minor thread diameter of the threaded portion of the fastener. 
Claim(s) 1-4, 6-8, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H0242293.
In regard to claim 1, JP ‘268 discloses a block fitting assembly comprising:
a first block 2 having a first fastener aperture formed therethrough;
a second block 3 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture, an inner surface of the second block defining the second fastener aperture including a non-threaded portion disposed adjacent the first fastener aperture and a threaded portion 18 disposed adjacent the non-threaded portion; and
a fastener 15 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a first threaded portion 20 configured to engage the threaded portion 18 of the second fastener aperture.
In regard to claim 2, wherein an inner diameter of the first fastener aperture and an inner diameter of the non-threaded portion of the second fastener aperture are each greater than a major thread diameter of the first threaded portion of the fastener.
In regard to claim 3, wherein the fastener includes a stopping feature 21 adjacent the first threaded portion 20, the stopping feature 21 including an outer diameter greater than a minor thread diameter of the threaded portion 18 of the second fastener aperture.
In regard to claim 4, wherein the fastener includes a second threaded portion 30 configured to engage a nut 29, the nut engaging a face 26 of the first block facing away from the second block 2 (consider 3 to be the first block, 2 the second block, fastener 15 with a first threaded portion 14 engaging the threaded portion 16 of the second block).
In regard to claim 6, wherein the fastener further includes a necked portion (between threaded portions 14 and 18) having an outer diameter less than a minor thread diameter of the first threaded portion of the fastener.
In regard to claim 7, wherein the necked portion is at least partially disposed in each of the first fastener aperture and the second fastener aperture.
In regard to claim 8, wherein the fastener 15 further includes a second threaded portion 30 configured to engage a nut, the necked portion (between threaded portions 14 and 18) formed intermediate the first threaded portion 14 and the second threaded portion 30.
In regard to claim 10, JP ‘268 discloses a block fitting assembly comprising:
a first block 3 having a first fastener aperture formed therethrough;
a second block 2 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture; and
a fastener 15 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a threaded portion and a necked portion, the necked portion having an outer diameter smaller than a minor thread diameter of the threaded portion.
In regard to claim 11, wherein the threaded portion of the fastener includes a first threaded portion 14 and a second threaded portion 18, the necked portion formed between the first threaded portion and the second threaded portion.
In regard to claim 12, wherein an inner surface of the second block defining the second fastener aperture includes a threaded portion 16 configured to engage the first threaded portion of fastener.
In regard to claim 20, JP ‘268 discloses a block fitting assembly comprising:
a first block 3 having a first fastener aperture formed therethrough;
a second block 2 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture, the second fastener aperture including a non- threaded portion disposed adjacent the first fastener aperture and a threaded portion 16 disposed adjacent the non-threaded portion;
an internally threaded nut 29 configured to engage a face 26 of the first block facing away from the second block; and
a fastener 15 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a first threaded portion 14 configured to engage the threaded portion of the second fastener aperture and a second threaded portion 30 configured to engage the nut, the fastener further including a necked portion disposed between the first threaded portion and the second threaded portion having an outer diameter smaller than a minor thread diameter of the first threaded portion.
Claim(s) 10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20130066503.
In regard to claim 10, KR ‘503 discloses a block fitting assembly comprising:
a first block 3 having a first fastener aperture formed therethrough;
a second block 2 having a second fastener aperture formed therethrough in axial alignment with the first fastener aperture; and
a fastener 15 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a threaded portion 16 and a necked portion 18, the necked portion having an outer diameter smaller than a minor thread diameter of the threaded portion 16.
In regard to claim 15, wherein the fastener includes a press-fit portion 19 configured to be axially press-fit into a receiving portion 30 of the second fastener aperture.
In regard to claim 16, wherein an outer surface of the press-fit portion 19 and an inner surface 30 of the second block defining the receiving portion have substantially the same cross-sectional shape.
In regard to claim 17, wherein the press-fit portion 19 is prevented from rotating relative to the receiving portion 30 of the second fastener aperture.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neill 4,540,199.
In regard to claim 10, Neill discloses (fig. 2a-2b) a block fitting assembly comprising:
a first block 12 having a first fastener aperture 12j formed therethrough;
a second block 10 having a second fastener aperture 10j formed therethrough in axial alignment with the first fastener aperture; and
a fastener 26 extending through the first fastener aperture and the second fastener aperture to couple the first block to the second block, the fastener including a threaded portion 16c and a necked portion20 , the necked portion having an outer diameter smaller than a minor thread diameter of the threaded portion 16c.
In regard to claim 11, wherein the threaded portion of the fastener includes a first threaded portion 16c and a second threaded portion 22a, the necked portion 20 formed between the first threaded portion and the second threaded portion.
In regard to claim 12, wherein an inner surface 10j of the second block defining the second fastener aperture includes a threaded portion configured to engage the first threaded portion 16c of fastener.
In regard to claim 13, wherein a nut 24 is configured to engage the second threaded portion 22a of the fastener, the nut 24 engaging a face 12f of the first block facing away from the second block.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-68268.
In regard to claim 9, JP 2013-68268 discloses a block fitting assembly as described 
above, but it is unclear if the fastener is made from a material different than the material of the first and second block.  However, it would have been obvious to one of ordinary skill in the art to modify the material of the fastener to be different than that of the first and second block because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H0242293.
In regard to claim 9, JP H0242293 discloses a block fitting assembly as described 
above, but it is unclear if the fastener is made from a material different than the material of the first and second block.  However, it would have been obvious to one of ordinary skill in the art to modify the material of the fastener to be different than that of the first and second block because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finn, Kubasta, Marjollet, Neill ‘324, Slais, Schroeder, Frohling and Kim disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679